Citation Nr: 0802073	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  06-04 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Whether new and material evidence was received to reopen the 
claim for service connection for left foot disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to May 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 determination by the 
Department of Veterans Affairs Regional Office in Houston, 
Texas.  


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for shrapnel wound, left foot in June 1998.  Following proper 
notification that month, an appeal of the denial of service 
connection was not received within one year.

2.  Evidence received since the June 1998 rating decision 
that pertains to the veteran's claim for left foot pain 
(previously shrapnel wound, left foot) is new and material.

3.  The competent medical evidence, overall, demonstrates 
that the veteran's left foot pain was not incurred while on 
active duty.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a claim for service 
connection for left foot pain has been submitted and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

2.  Service connection for a left foot disability is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied service connection for shrapnel wound, left 
foot in a June 1998 rating decision.  An RO letter dated that 
month gave the veteran notice of this denial and his 
appellate rights, but he did not initiate an appeal.  
Therefore, that RO rating decision is final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

The veteran filed his petition to reopen in December 2002.  
For claims filed on or after August 29, 2001, "new" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).   

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Board must assess the new and material evidence in the 
context of the other evidence of record and make new factual 
determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 
185 (1992) (quoting Godwin v. Derwinski, 1 Vet. App. 419, 425 
(1991), and Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  
A finding of "new and material" evidence does not mean that 
the case will be allowed, just that the case will be reopened 
and new evidence considered in the context of all other 
evidence for a new determination of the issues.  Smith v. 
Derwinski, 1 Vet. App. 178, 179-80 (1991).

The veteran asserts that he was treated for a shrapnel wound 
to the left foot in November 1951.  The RO denied service 
connection in the June 1998 rating decision because it found 
no record of treatment in service for this injury.  The 
separation examination conducted in May 1952 evaluated the 
feet as normal.  The DD-214 states that no wounds were 
received and does not indicate an award of the Purple Heart.  

Evidence of record since the RO's June 1998 decision includes 
a statement by the veteran describing an incident in which an 
explosion near his left foot caused a shrapnel wound by a 
piece of steel fuse.  After requesting the service medical 
records (SMRs) to verify the claimed injury, the RO received 
notification from the Records Management Center in St. Louis, 
Missouri indicating that there are no SMRs available for this 
veteran.  

The veteran's new statement, when presumed true, provides a 
more complete picture of the circumstances surrounding the 
origin of the veteran's injury than in his prior claim.  His 
is not simply re-stating his prior claim.  Under the 
requirements stated above for reopening claims, the veteran's 
statement regarding his in-service foot wound is considered 
new and material evidence.  The claim for service connection 
for left foot pain is therefore reopened.

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the appellant.  
This issue was addressed by the Court in Sutton v. Brown, 9 
Vet. App. 553 (1996).  In Sutton, the Court stated, in 
pertinent part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard v. Brown, 4 Vet. App. 384, 393 (1993), the 
Board must determine if the appellant has been given both 
adequate notice of the need to submit evidence or argument 
and to address that question at a hearing, and whether, if 
such notice has not been provided, the appellant has been 
prejudiced thereby. 

In this case, over the years of this claim and others, the 
appellant has been provided with pertinent laws and 
regulations regarding service connection.  He has been given 
the opportunity to review the evidence of record and submit 
arguments in support of his claim.  The appellant's arguments 
have focused squarely on the issue of service connection, not 
whether new and material evidence has been submitted.  
Therefore, the Board can proceed with this claim without 
prejudice to the veteran. 

When SMRs are lost or missing, VA has a heightened obligation 
to satisfy the duty to assist.  Under such circumstances, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

No presumption, either in favor of the claimant or against 
VA, arises when there are lost or missing service records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) 
(Court declined to apply an "adverse presumption " against 
VA where records had been lost or destroyed while in 
Government control because bad faith or negligent destruction 
of the documents had not been shown).  

Pursuant to the duty to assist, a VA examination was 
conducted in May 2004.  The veteran described the incident in 
November 1951 and stated that he sustained a shrapnel wound 
to the mid-dorsal aspect of the left foot which left a bruise 
the size of a quarter.  He told the examiner that his 
treatment consisted of soaking his foot for one week.  He 
stated that the skin was not sutured or debrided and no 
shrapnel was removed.  The veteran added that he returned to 
duty after one week, his foot feeling better, and with no 
resulting scar or visible abnormality.

The veteran related to the VA examiner that his current 
discomfort and swelling in the left foot and ankle began in 
approximately 1990.  At about that time, he developed 
hypertension, which contributed to swelling in the left foot 
and ankle and discomfort in both feet when walking.  The 
examiner found no lesions identifiable to a shell fragment 
wound of the left foot and no scars present on the dorsal 
aspect of the foot.  The examiner opined that there is no 
current disability related to the shell fragment wound of the 
left foot.  This is highly probative medical evidence against 
this claim.

No medical records were submitted for this claim until the RO 
received records of VA treatment from January 2005 through 
December 2005.  The Board must note the lapse of many years 
between separation in May 1952 and the next record of 
treatment in January 2005.  The United States Court of 
Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  Such facts provide more evidence 
against this claim.       

The VA treatment records make no mention of the pain and 
discomfort in the left foot central to this claim.  Two 
particular out-patient visits, in January 2005 and September 
2005, indicate podiatric treatment, yet the veteran made no 
complaint to his treating physicians of the injury claimed 
here.  In addition, the Board notes that the veteran has a 
history of diabetes, including prescriptions for two kinds of 
insulin and diabetic shoes.  The veteran is also noted to 
have a long history of noncompliance with medications, 
letting his prescriptions lapse for varying periods of time 
before having them refilled.  

Overall, the Board finds that the treatment records provide 
evidence against this claim, indicating a disorder that began 
many years after service.

With respect to the veteran's own contentions and that of his 
friend "J. S.", a layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  The veteran himself 
is not competent to diagnose the etiology of a disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).

In summary, the medical evidence of record does not support 
the contention that the veteran's left foot pain is connected 
to service.  To the contrary, VA medical opinion indicates 
that the currently manifested left foot pain is not 
consistent with in-service origin.  The Board must find that 
the VA medical opinion and post-service treatment records 
outweigh the veteran's and his friend's lay statements, 
indicating a brief injury that was treated and resolved in 
service and is not connected to the current foot pain and 
swelling.

Based on the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for left foot pain.  In 
denying his claim, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the veteran in March 2003 
included the criteria for reopening a previously denied claim 
and information concerning why the claim was previously 
denied.  A post-adjudicatory RO letter in December 2005 
informed him of what evidence was required to substantiate 
the service-connection claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  This notice defect was cured by 
readjudication of the claim in a January 2006 Supplemental 
Statement of the Case.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (where notice was not provided prior to 
the AOJ's initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA 
notice followed by readjudication of the claim by the AOJ); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  A post-adjudicatory RO 
letter in March 2006 notified the appellant of the criteria 
for establishing an initial rating and effective date of 
award.  

In any event, such error (if any) was harmless given that the 
claim was reopened and service connection is being denied and 
no rating or effective date will be assigned with respect to 
this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO obtained VA treatment records 
from January 2005 through December 2005.  The veteran was 
afforded a VA medical examination in May 2004.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal to reopen a claim of service connection for left 
foot disability is granted.

Service connection for left foot disability is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


